Citation Nr: 1525862	
Decision Date: 06/17/15    Archive Date: 06/26/15

DOCKET NO.  13-33 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to service connection for a mental condition.

2. Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 until November 1980. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in Los Angeles, California (RO). 

The Veteran testified before the undersigned Veterans Law Judge via video conference in May 2014; a transcript of that hearing is associated with the claims folder and has been reviewed.

The issue of entitlement to service connection for asthma is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The competent credible evidence of record is against a finding that the Veteran has a mental condition causally related to, or aggravated by, active service.


CONCLUSION OF LAW

The criteria for service connection for a mental condition have not been met. 38 U.S.C.A. §§ 1101, 1110, 1154, (West 2014); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309, 4.127(2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). See also Pelegrini v. Principi, 18 Vet. App. 112   (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). Notice was provided to the Veteran in August 2010.

VA has a duty to assist the Veteran in the development of the claims. The claim file includes medical records and the statements of the Veteran in support of his claim. The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain. 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim. Essentially, all available evidence that could substantiate the claim has been obtained.

Legal Criteria

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). 

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran avers that he has a mental condition due to military service. An essential element of a claim for service connection is evidence of a current disability. An August 2010 medical record reflects that the Veteran has been treated for post-traumatic stress disorder (PTSD). Thus, the first element has been met.

A second element of a claim for service connection is medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease. An August 2010 memorandum reflects that the Veteran's STRs are unavailable. However; the claims folder consist of a September 1980 report of mental status evaluation, which reflects no evidence of neurosis or psychosis. The report further noted the Veteran with traits of passive-aggressiveness. Additionally, the report noted the Veteran's in-service actions of forging a sick slip, hiding from physical fitness formations, failing the academic portions of training, and his tendency of blaming others for his own behavior. 

As noted, the STRs reflect that while in service the Veteran displayed passive-aggressive traits. However, the claims folder does not reflect that the Veteran was diagnosed with passive-aggressive disorder. Furthermore, according to American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV), passive-aggressive disorder is categorized as a personality disorder. For compensation purposes, personality disorders are not disabilities for which service connection may granted. 38 C.F.R. § 4.127. 

The Board acknowledges the August 2010 medical note, in which Dr. Shin explained the Veteran has been diagnosed and treated for PTSD with recurrent flashbacks, nightmares, and sleep disturbance. However, the note does not provide a medical opinion as to the relationship between the Veteran's mental condition and his military service. Furthermore, the evidence of record does not reflect that the physician reviewed the claims file. As the medical note fails to provide a medical opinion or an adequate rationale as to the Veteran's current mental condition, the Board finds the mental note of little probative value in regard to the claim.

Moreover, in the claims folder does not reflect, nor does the Veteran contends, a.) he has PTSD related to an in-service stressor, b.) he engaged in combat with the enemy and the claimed stressor is related to combat, c.) he has a stressor related to fear of hostile military or terrorist activity that has been confirmed by a psychologist or psychiatrist, d.) he was a prisoner of war, or e.) he experienced an in-service personal assault to include military sexual trauma (MST). Rather, the Veteran has conceded that there was no in-service incident or occurrence that led to his current mental condition. (See hearing transcript page 9). 

Based on the above, to include the Veteran's sworn hearing testimony, the Board finds that no in-service injury occurred. As the claims folder fails reflect an in-service incurrence or aggravation of an injury or disease, no further discussion as to whether there exist competent credible evidence of a nexus between the current disability and the in-service disease or injury is necessary.

Lastly, the Board acknowledges that the Veteran was not afforded a medical examination in regard to this claim. VA's duty to assist requires it to provide an adequate medical examination and/or obtain a medical opinion if the evidence is not sufficient to decide the claim. However; in order for the duty to assist to be triggered, the following must be present: (A) competent lay or medical evidence of a current disability, persistent, or recurrent symptoms of a disability, (B) evidence establishing the Veteran suffered an event, injury, or disease or symptoms of a disease, and (C) evidence indicating that the claimed disability or symptoms may be associated with the established event, injury, or disease in service. 38 C.F.R. § 3.159(c)(4)(i). The Board finds that the requirements have not been met in order to trigger the VA's duty to assist for the reasons stated below.

While the claims folder reflects that the Veteran may have a mental condition, the Veteran has conceded that he did not suffer an event, injury, or disease or symptoms of a disease while in service. Furthermore, while the Veteran contends his mental condition is causally related to military service, there exists no competent credible evidence indicating such. Therefore, the Board finds that VA's duty to assist does not require it to provide a medical examination or medical opinion in regard to the claim for entitlement to service connection for a mental condition.

As the preponderance of the evidence is against the claim, the benefit of the doubt is not for application and service connection is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection a mental condition is denied.


REMAND

The Board regrets further delay in this case, but finds that additional development is necessary in order for a decision to be rendered in the case. The Veteran has averred he has asthma related to service. (See July 2009 VA Veteran's Application for Compensation and/or Pension). The claims folder reflects that the Veteran has been diagnosed and treated for asthma. (See May 2010 private medical record). The claims file does not contain a medical opinion in regard to whether the Veteran's asthma, manifested in service or whether it is casually related to service.

The claims file does not reflect that the Veteran has been provided a VA medical examination or medical opinion in regard to his asthma. VA's duty to assist requires it to provide an adequate medical examination and/or obtain a medical opinion if the evidence is not sufficient to decide the claim. However; in order for the duty to assist to be triggered, the following must be present: (A) competent lay or medical evidence of a current disability, persistent, or recurrent symptoms of a disability, (B) evidence establishing the Veteran suffered an event, injury, or disease or symptoms of a disease, and (C) evidence indicating that the claimed disability or symptoms may be associated with the established event, injury, or disease in service. 38 C.F.R. § 3.159(c)(4)(i). The Board finds that the requirements have been met in order to trigger the VA's duty to assist for the reasons stated below. 

The claims folder reflects that the Veteran has complained and has been treated for asthma. Furthermore, the Veteran contends that the symptoms experienced may be associated with an event, injury, or disease during his active military service. Specifically, the Veteran avers that he experienced shortness of breath and difficulty breathing during service.

In this case, without an adequate medical examination and medical opinion in regard to the Veteran's asthma, the Board finds the current evidence to be insufficient to decide the claim. Therefore, a VA medical examination and medical opinion is required by VA's duty to assist the Veteran in developing evidence to substantiate his claim to service connection for asthma.

Accordingly, the case is REMANDED for the following action:

1. Request the appellant to identify all medical providers (VA and private) from whom he has received treatment for an asthma condition; complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for the identified treatment records. After obtaining completed VA Forms 21-4142, the AOJ should attempt to obtain all identified pertinent medical records and associate them with the claims file.

2. After associating all newly acquired records with the claims file, schedule the Veteran for a VA medical examination in regard to entitlement to service connection for asthma. The claims file should be made available for the examiner to review and the examination report should reflect that such review was accomplished. The examiner is requested to furnish an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's asthma is related to, or aggravated by, his military service. Any opinion should include a complete rationale. The examiner should consider the entire claims.

3. After undertaking any other development deemed appropriate, the RO should readjudicate the issue on appeal. If the benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative with an appropriate opportunity to respond. Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


